Citation Nr: 0943752	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-41 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
alcohol abuse.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted service connection for PTSD with 
alcohol abuse and assigned a 30 percent rating, effective in 
June 2004.  In a subsequent decision in December 2005, the RO 
increased the Veteran's rating to 50 percent, also effective 
in June 2004.  This matter was previously before the Board in 
September 2008 at which time it was remanded for additional 
evidentiary development.  

The claim for total disability rating for compensation based 
on individual unemployability is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDING OF FACT

From the effective date of the grant of service connection in 
June 2004, the Veteran's service-connected PTSD with alcohol 
abuse has been productive of no more than occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

From June 2004, the criteria for entitlement to an evaluation 
in excess of 50 percent for the Veteran's PTSD with alcohol 
abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for PTSD 
is a downstream issue from that of service connection (for 
which a VCAA letter was duly sent in August 2004), another 
VCAA notice is not required.  VAOPGCPREC 8-2003.  In any 
event, the RO has sent VCAA letters to the appellant during 
the course of this appeal.  While the Board observes that 
none of these letters specifically identifies itself as 
addressing the issue of entitlement to an initial increased 
rating for PTSD with alcohol abuse, the appellant was clearly 
notified in a March 2006 letter of the information and 
evidence necessary to warrant entitlement to an increased 
rating, to include evidence showing his level of disability.  
Noted examples in the letter included private and VA medical 
records, employer statements, and statements from people who 
have witnessed how the appellant's symptoms have affected 
him.  Also, the appellant is represented by an accredited 
representative and has had a VA examination.  Neither the 
appellant nor his representative have alleged any deficiency 
in the notice provided, and the Board finds that the 
appellant and his representative have actual knowledge of the 
information and evidence necessary to warrant entitlement to 
an initial increased rating.  The Board finds no prejudice to 
the appellant with regard to any arguable deficiency in the 
VCAA notice regarding an initial increased rating for PTSD 
with alcohol dependence.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated thereby rendering 38 U.S.C.A. 5103(a) 
(West 2002) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  
That aside, the RO informed the appellant of the disability 
rating and effective date elements of a claim in a letter 
dated in March 2006.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records, obtaining the appellant's records from the 
Social Security Administration (SSA), and affording the 
appellant a VA examination adequate for rating purposes.  The 
March 2005 VA PTSD examination included a review of the 
appellant's claims file, a history and clinical findings, and 
diagnoses, along with a nexus opinion and rationale.  
38 U.S.C.A. § 5103A(b), (c), (d); See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  The appellant was also afforded 
the opportunity to request a Board hearing which he declined.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim presently being decided and the adjudication of this 
claim at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See Bernard, supra.  
The appeal is now ready to be considered on the merits.



II.  Facts

In July 2004, the Veteran filed a claim for service 
connection for PTSD.  He enclosed statements from friends and 
relatives attesting to his psychiatric symptoms after 
service.  These symptoms included sleep walking, nightmares, 
restlessness, flashbacks, and crowd avoidance.

A July 2004 VA outpatient record notes that it was the 
Veteran's first visit to establish medical care.  He reported 
having nightmares ever since Vietnam and walking in his 
sleep.  He said he drank between 6 and 24 bottles of beer a 
day and that this decreased the amount of dreams that he had.  
The examination report notes that the Veteran was dependent 
on nicotine and alcohol and had probable PTSD.  The report 
also notes that the Veteran retired from construction 
approximately two years earlier because of neck pain and was 
on Social Security Disability.  He was given a referral for a 
PTSD evaluation.

At a VA psychiatric evaluation in August 2004, the Veteran 
reported 30 years of nightmares.  He also reported getting up 
at night in his sleep to barricade doors and said he had 
broken lamps.  His heavy intake of alcohol, 6 to 24 beers 
daily after 4pm, reportedly began after Vietnam and caused a 
decrease in his dreams.  He reported decreased energy, denied 
sadness or depression, and also denied delusions or paranoid 
thoughts.  He further denied symptoms of generalized anxiety 
disorder or worry, but admitted to panic symptoms when waking 
up from a nightmare.  He said he enjoyed hunting and fishing 
and had a friend with whom he did this.  He said he was 
currently living with his wife and had three children who 
were all married.  On examination the Veteran was dressed in 
casual attire with an open shirt.  He was calm and 
cooperative and his affect was appropriate to discussion.  He 
showed full range of emotion.  His mood was anxious and his 
speech was coherent, relevant and fluent.  Thought processes 
and judgment were intact.  He was alert and oriented times 
four.  He reported fleeting visual images, but denied 
auditory hallucinations and delusions.  He expressed his 
profound distrust of Government and other authority.  He 
denied suicidality and homicidality.  His score on the Beck 
Depression Inventory indicated normal mood variations.  
Further evaluation was noted to be necessary to clarify the 
Veteran's diagnosis.  He was assigned a global assessment of 
functioning (GAF) score of 52.

During a VA psychiatric consultation in August 2004, the 
Veteran reported having nightmares for the last 30 years 
which worsened after the Gulf War and had recently begun 
again.  He said his wife makes him sleep in a separate room.  
He also reported that he retired two years earlier and was 
more relaxed and not as stressed since retiring.  Regarding 
his sleep problems, the Veteran said he had a hard time 
initiating sleep and drank between six and 24 beers per day 
in order to sleep.  He added that his sleep was interrupted 
once or twice and he could usually return to sleep after 
waking up.  Regarding symptoms, the Veteran reported a normal 
appetite and decreased energy.  He said he enjoyed hunting 
and fishing and had normal memory.  He said his wife has 
accused him of not paying attention, but he did not know if 
he was experiencing significant problems of this nature.  He 
denied sadness or depression, and said he becomes irritable 
with small things and angry when reminded of events during 
service.  He also admitted to intrusive memories when 
reminded of events during service.  He was assessed as having 
anxiety, not otherwise specified, and alcohol dependence, 
continuous.  He was assigned a GAF score of 52.  

A VA PTSD consultation was conducted in September 2004 at 
which time the Veteran reported frequent thoughts and 
memories of traumatic service events, avoidance of 
conversations regarding his military experiences, sleep 
problems, irritability and hypervigilance, and exaggerated 
startle response.  The Veteran further reported that he 
avoided social activities.  On examination he was neatly 
dressed and groomed.  His affect showed full range and his 
speech was coherent, relevant and fluent.  His thought 
processes were intact.  He denied suicidality and 
homicidality.  He was alert and oriented in all spheres.  He 
was diagnosed as having PTSD and alcohol dependence, 
continuous, and assigned a GAF score of 52.  He continued to 
decline treatment for his symptoms.  

In March 2005, the RO received private medical records from 
St. Cloud Hospital, St. Cloud Orthopedic Physical and 
Occupational Center and Hastings Hospital.  These records 
show inpatient and outpatient treatment for various, 
nonpsychiatric disabilities, from 1974 to 2003.  

A March 2005 VA PTSD examination report notes that the 
Veteran declined treatment for symptoms of PTSD, including 
sleep disturbance, and declined referral for education and 
support for PTSD.  His reported medical history included 
hospitalizations in 2000 and 2002 for stress-related chest 
pain.  His stress was related to working 16 hour days and 
worrying about the safety of his employees.  His employment 
history included building water towers, power plants and 
refineries.  During the course of these jobs the Veteran 
witnessed the deaths of four co-workers, one of which was his 
brother-in-law, due to falls.  He said he retired (in 2002) 
because he was tired of the stress.  He denied that mental 
health symptoms interfered in any other fashion with his 
employment.  The Veteran said he drank up to 24 hours a day 
in order "to get tired and to go to sleep".  He denied ever 
being in remission from drinking after service.  The Veteran 
reportedly lived with his wife and had a lot of contact with 
his adult children and grandchildren.  He occasionally ate at 
the Legion with his wife, and had no close friends.  He 
enjoyed hunting and fishing and spent a lot of time in his 
"shop" where he welded and made things.  He denied temper 
problems.  He said he did not know if he was depressed, but 
felt unhappy about 15 out of 30 days.  He described this 
feeling as more of "being blasé" than being deeply sad, and 
attributed the feeling to being bored.  He said he felt happy 
around his grandchildren.  He denied hallucinations, but felt 
like someone was watching him in his shop.  He denied 
suicidal thoughts, but sometimes wished he was dead, although 
he denied ever "having the guts to commit suicide".  He 
also denied memory problems or compulsive behaviors.  

On examination the Veteran was pleasant and cooperative, and 
neatly and appropriately dressed.  His speech was normal to 
quality and control and was coherent, rational and relevant 
to questions.  His mood was normal and his affect was 
somewhat flat.  There was no evidence of hallucinations, 
delusions or other signs of psychosis and no evidence of 
gross intellectual deficits.  The Veteran was diagnosed as 
having PTSD and alcohol abuse and assigned a GAF score of 55.  
The examiner noted that the Veteran had symptoms of 
nightmares and disturbing memories during the day that caused 
a negative impact on his quality of life and interfered with 
his sleep.  He further noted that the Veteran's alcohol and 
PTSD did not interfere with his ability to maintain 
employment, and have not prevented him from being an 
effective worker who worked many hours.  The Veteran was 
presently retired, but not unemployable.  It is noted that he 
refused help for his PTSD and drinking.

In a March 2005 rating decision, the RO granted service 
connection for PTSD with alcohol abuse and assigned a 30 
percent rating effective in June 2004. 

In August 2005, the Veteran was referred out for a VA 
psychiatric consult with a main complaint of nightmares.  He 
denied previous psychiatric treatment or psychotropic 
medications.  He also denied any history of psychosis, panic 
attacks, bipolar symptoms, obsessions, or phobias.  He said 
he did not have a depressed mood.  He reported waking up to 
six times a night due to nightmares and thought his low 
energy and diminished concentration were related to his lack 
of sleep.  He denied suicidal or homicidal ideation and 
denied daytime anxiety.  He said he enjoyed hunting and 
fishing.  He said he continued to drink 6 to 12 beers every 
night.  On examination the Veteran related in a cooperative 
and coherent manner.  There were no psychotic, hypomanic or 
paranoid determinants.  Thought processes were goal directed.  
Thought associations were intact.  The Veteran was oriented 
to person, place, date, time and situation.  His mood was not 
depressed.  His affect was full range.  He denied homicidal 
or suicidal ideation.  He was diagnosed as having PTSD with 
depressed mood and assigned a GAF score of 65.  The examiner 
prescribed the Veteran medication for his nightmares.  

In his notice of disagreement (with the 30 percent rating), 
dated in October 2005, the Veteran said that his nightmares 
were so severe that he was not able to go to bed until he 
consumed a large quantity of alcohol.  He admitted to 
damaging furniture and frightening his wife and grandchildren 
during nightmares.  He also reported significant social 
isolation and reduced productivity secondary to his PTSD 
symptoms and his drinking.  

During a VA medication management visit in December 2005, the 
Veteran said he had not started to take the prescribed 
medication for nightmares because he did not feel comfortable 
with the medication, but added that he would try taking it.  
He admitted to tapering his alcohol intake somewhat.  He 
reported that his mood, appetite, energy and concentration 
were adequate.  He denied any current suicidal or homicidal 
plan or intent.  Findings revealed that he was alert, 
oriented, cooperative and in no acute distress.  He was well 
groomed and readily expressed his feelings.  He was assessed 
as having chronic PTSD.  

In December 2005, the RO increased the Veteran's PTSD rating 
to 50 percent, effective in June 2004.  

In written argument in May 2006, the Veteran's representative 
asserted that the Veteran met the criteria for a higher 
rating of 70 percent or 100 percent.  He said the Veteran had 
difficulty in adapting to stressful circumstances at work, 
felt unhappy most of the time, and had impaired impulse 
control as was evident by his drinking 6 to 24 beers a day 
plus 20 cups of coffee.  He also said that the Veteran had no 
friends and limited contact with family.   

In July 2007, the Veteran underwent a 90 minute VA 
psychiatric diagnostic assessment.  He reported recurrent 
nightmares almost nightly and said he slept about 4 hours in 
an 8 hour night.  He was noted to have hypervigilance, 
avoidance, hyperarousal, occasional flashbacks and crowd 
avoidance.  He said he drinks beer to put himself to sleep.  
He said as long as he is alone or not in crowds, he enjoys 
his activities of hunting, picking rocks, working in his 
garden and tinkering in his shop.  His energy was described 
as "good" and he denied hallucinations and suicidal or 
homicidal ideation.  He has no outwards signs of anxiety.  
Regarding panic disorder, the Veteran said he was unable to 
be in a room without windows, but could go into a pipe to 
weld.  The examiner noted that the Veteran met the criteria 
for PTSD with reexperiencing of the event, avoidance, 
insomnia with nightmares, hyperarousal and hypervigilance.  
He expressed anger with the current war and denied 
obsessive/compulsive behavior outside of anxiety or PTSD.  He 
said he did not attend PTSD support groups because it caused 
his memories to become worse.  He said he has been married 
for 33 years, has 3 children and 4 grandchildren.  He said he 
worked as a construction welder and retired at the age of 56 
by mutual agreement because he didn't want to be hassled by 
the disciplinary action.  He said he enjoyed hunting.  On 
examination the Veteran had fair hygiene and appeared 
uncomfortable.  His mood was "good" and his affect was 
flat.  He rarely smiled and made infrequent eye contact.  His 
speech and thought process were normal with no loose 
associations or other signs of thought disorder.  He denied 
hallucinations and delusions as well as suicidal or homicidal 
ideations.  He also denied anger or other aggressive 
behaviors.  He was alert and oriented times three.  There was 
no evidence of gross cognitive dysfunction.  His insight and 
judgment were good.  He was diagnosed as having PTSD and 
assigned a GAF score of 65.  

In October 2008, the RO received records from the Social 
Security Administration (SSA) showing that the Veteran was 
awarded disability benefits effective in May 2002 for 
disorders of back (primary diagnosis) and disorders of 
muscle, ligament, and fascia (secondary diagnosis).  These 
medical records are devoid of psychiatric complaints or 
findings.  

In March 2009, the RO received private treatment records from 
St. Cloud Hospital showing treatment from 1974 to 2005 for 
nonpsychiatric conditions.  

III.  Analysis

It must be emphasized that disability ratings are determined 
by applying the criteria set forth in VA's Schedule for 
Rating Disabilities.  Ratings are based on the average 
impairment of earning capacity. Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009)), a 50 percent rating is assigned 
for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental health-illness.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  A GAF between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF score 
between 61 and 70 is defined as some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

In the instant case, while there is no disputing that the 
Veteran's PTSD symptoms impair him occupationally as well as 
socially, the evidence does not reveal that he has or has had 
or approximates the listed deficiencies and symptoms for a 
rating in excess of 50 percent under the pertinent rating 
criteria for the period in question.  In this regard, the 
Veteran's predominant symptoms include sleep impairment with 
nightmares and intrusive memories of Vietnam which cause 
decreased energy level and reduced concentration.  Additional 
noted symptoms include hypervigilance, avoidance, 
hyperarousal, occasional flashbacks and crowd avoidance.

As far at the specific criteria under Code 9411 for a higher 
rating, to 70 percent, the Veteran has not been shown to have 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  Rather, the Veteran 
denied compulsive behaviors at the March 2005 VA examination 
and obsessions at an August 2005 PTSD VA consultation.  He 
also denied panic attacks during an August 2004 VA 
examination other than when waking up from a nightmare and 
again denied panic attacks at a VA examination in August 
2005.  During a March 2005 VA PTSD examination, the Veteran 
said that he did not know if he was depressed, but admitted 
to feeling unhappy 15 out of 30 days.  However, he went on to 
explain that the feeling was more of "being blasé" due to 
being bored than to being deeply sad.  He denied having a 
depressed mood at an August 2005 VA psychiatric consult.  In 
addition, the Veteran has been consistently noted to have 
speech that was normal in tone and volume and a thought 
process that was logical and goal directed.  Additional 
findings during VA PTSD examinations, as well as VA 
outpatient records in 2004 and 2005, show that the Veteran 
had adequate hygiene and was cooperative, oriented times 
three, and had a full range of affect.  As far as impaired 
impulse control, the Veteran's representative asserted in May 
2006 that the fact that the Veteran had to drink to put 
himself to sleep was an example of impaired impulse control.  
While the Veteran's alcohol abuse is indeed a recognized 
element of his service-connected psychiatric disability, it 
does not appear that the amount of beer he drinks before bed 
to help him sleep is an example of impaired impulse control.  
Rather, the example provided for impaired impulse control is 
"unprovoked irritability with periods of violence".  In 
this regard, although the Veteran reported in July 2007 that 
little things make him irritable, he denied violent or other 
aggressive behaviors.  In short, there is no medical evidence 
establishing impaired impulse control as a symptom of the 
Veteran's PTSD.  

Moreover, the Veteran's GAF scores have ranged from 52 to 65.  
As is noted above, a GAF score between 51 and 60 is 
indicative of moderate symptom and a GAF score of between 61 
and 70 is reflective of mild symptoms.  Scores such as these 
do not support a higher than 50 percent rating.

In further regard to social and occupational impairment, 
although there are reports that the Veteran is socially 
isolated, he has been married to his wife for over 30 years 
and keeps in close contact with his children and 
grandchildren.  In this regard, the Veteran reported at the 
March 2005 VA examination that he had a lot of contact with 
his children and grandchildren and that his grandchildren 
make him happy.  He has also been consistent in reporting 
that he enjoys activities such as hunting, working in his 
garden and tinkering in his shop.  It is also noteworthy that 
the Veteran is not receiving psychiatric treatment for his 
PTSD with alcohol abuse. 

In short, the Board finds that the Veteran's overall 
disability picture is most consistent with the criteria for a 
50 percent evaluation rather than a 70 percent evaluation.  
In denying an evaluation greater than 50 percent for the 
Veteran's PTSD with alcohol abuse, the Board has considered 
the concept of "staged" ratings pursuant to Hart, supra, but 
a review of the record shows no distinctive periods for which 
the required schedular criteria were met for a higher rating 
for this disability. Accordingly, the Board concludes that 
the preponderance of the evidence is against this claim for 
an initial rating higher than 50 percent for PTSD with 
alcohol abuse, and it must be denied.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.

There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a 
greater evaluation for more severe symptoms. For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).




ORDER

An initial evaluation in excess of 50 percent for PTSD with 
alcohol abuse is denied.


REMAND

The Veteran's representative asserted in written argument in 
May 2006 that the record raised an inferred claim for a total 
rating on the basis of individual unemployability due to 
service-connected disability.  The Board noted this in the 
introduction of the September 2008 remand, and referred the 
matter to the RO for appropriate action.  

However, in a recent decision by the Court in 2009, the Court 
stated that a request for total disability rating, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, in 
light of this decision, this matter must be remanded to the 
RO for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit 
additional argument and evidence and to 
request a hearing on the claim for a 
total disability rating for compensation 
based on individual unemployability.

2.  After the above is completed, as well 
as any other development deemed 
necessary, adjudicate the claim for a 
total disability rating for compensation 
based on individual unemployability.  If 
the decision is adverse to the Veteran, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


